 Case 1:17-cv-00028-LPS Document 73 Filed 08/13/20 Page 1 of 2 PageID #: 574




                      100 S. West Street, Suite 400 • Wilmington, DE 19801
                       Telephone 302.576.1600 • Facsimile 302.576.1100
                                        www.ramllp.com
Garrett B. Moritz                                                       Direct Dial 302.576.1604
                                                                            gmoritz@ramllp.com
                                         August 13, 2020

VIA E-FILING
The Honorable Leonard P. Stark
U.S. District Court for the
 District of Delaware
844 North King Street
Unit 26, Room 6124
Wilmington, Delaware 19801

       Re:     ConocoPhillips Petrozuata B.V., et al. v. Petróleos de Venezuela S.A., et al.,
               C.A. No. 16-cv-904-LPS
               ConocoPhillips Petrozuata B.V., et al. v. Petróleos de Venezuela S.A., et al.,
               C.A. No. 17-cv-28-LPS

Dear Chief Judge Stark:

        The parties to the above-captioned ConocoPhillips DUFTA actions (“ConocoPhillips
I & II”) write to submit this joint status report on how the actions should proceed in light of the
Court’s continuing consideration of ConocoPhillips’ separate pending action seeking a writ fieri
facias against Petróleos de Venezuela, S.A.’s shares in PDV Holding, Inc., Phillips Petroleum
Company Venezuela Limited et al. v. Petróleos de Venezuela, S.A. et al., C.A. No. 19-mc-342-
LPS (the “ConocoPhillips Enforcement Proceeding”).

        In the interests of efficiency and coordination between the parties, Plaintiffs, PDVSA,
and the CITGO Defendants had previously agreed that the Court first decide the pending motion
in the ConocoPhillips Enforcement Proceeding before turning back to the instant actions. See
D.I. 75 in C.A. No. 16-cv-904-LPS (June 1, 2020) (the “June 2020 Update”). Given that
ConocoPhillips’ motion in the ConocoPhillips Enforcement Proceeding remains pending and is
scheduled for hearing on September 17, 2020, the parties jointly request that the Court continue
the stay of ConocoPhillips I & II pending resolution of that motion, subject to further agreement
of the parties and/or orders of the Court based on developments in the ConocoPhillips
Enforcement Proceeding and/or Crystallex International Corp. v. Bolivarian Republic of
Venezuela, C.A. No. 17-mc-151-LPS (the “Crystallex Asset Proceeding”).
 Case 1:17-cv-00028-LPS Document 73 Filed 08/13/20 Page 2 of 2 PageID #: 575

The Honorable Leonard P. Stark
August 13, 2020
Page 2

        As also set forth in the June 2020 Update, Plaintiffs thereafter may wish to file amended
complaints as permitted by the Court’s July 18, 2017 order granting Plaintiffs leave. See D.I. 53
in C.A. No. 16-cv-904-LPS (September 14, 2017 entry confirming oral order from telephone
conference of July 18, 2017). Accordingly, Plaintiffs, PDVSA, and the CITGO Defendants
agree, subject to further agreement of the parties and/or orders of the Court based on
developments in the ConocoPhillips Enforcement Action and/or the Crystallex Asset Proceeding,
that the parties will meet and confer regarding any proposed amendments to the ConocoPhillips I
& II complaints within three weeks following the Court’s decision on ConocoPhillips’ pending
motion in the ConocoPhillips Enforcement Proceeding. If the parties cannot agree to stipulate
(subject to a full reservation of the parties’ rights) to any new proposed amendments and a
briefing schedule for any motions for leave to amend and/or motions to dismiss the amended
complaints, Plaintiffs will soon thereafter ask the Court for permission to file any proposed
amendments. No response to any pending or proposed complaint will be required until further
order of the Court.

      Rosneft Trading S.A. maintains and repeats its position as set out in the June 2020
Update and refers the Court to same.

                                        *       *      *

       We appreciate the Court’s attention to this matter. As always, counsel are available at the
Court’s convenience should Your Honor have any questions or wish to hear from the parties.

                                                    Respectfully submitted,

                                                    /s/ Garrett B. Moritz

                                                    Garrett B. Moritz (#5646)

cc: All Counsel of Record
